In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the father appeals from so much of an order of disposition of the Family Court, Queens County (Richroath, J.), dated January 9, 2008, as, upon his default in appearing at the fact-finding hearing and following a dispositional hearing, and upon a determination that he permanently neglected the child, terminated his parental rights, and transferred custody to the Commissioner of Social Services of the City of New York and Abbott House, Inc.
Ordered that the order of disposition is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the father’s contention, the best interests of the child were served by terminating the father’s parental rights and freeing the child for adoption (see Matter of Egypt K., 59 AD3d 623 [2009]; Matter of David O.C., 57 AD3d 775 [2008]). Also, contrary to the father’s contention, the court sufficiently explained its decision to terminate his parental rights and not to award custody to the child’s grandmother. Rivera, J.P., Florio, Eng and Leventhal, JJ., concur.